238 Ga. 197 (1977)
232 S.E.2d 69
CARR
v.
CARR.
31761.
Supreme Court of Georgia.
Submitted December 3, 1976.
Decided January 6, 1977.
William F. Woods, for appellant.
James W. Hurt, for appellee.
PER CURIAM.
This appeal by the wife is from a judgment on the pleadings entered in Dooly Superior Court which granted a divorce on the ground that the marriage was irretrievably broken. The wife's original petition requested a divorce based on cruel treatment. The husband counterclaimed alleging abandonment and cruel treatment. Subsequently, he amended his counterclaim to allege that the marriage was irretrievably broken and moved for judgment on the pleadings. The wife then amended her petition to deny the marriage was irretrievably broken and filed an objection to her husband's motion. The trial judge granted the husband's motion.
Although it appears the trial court correctly granted the divorce on the pleadings under Manning v. Manning, 237 Ga. 746 (229 SE2d 611) (1976), we cannot adjudicate the merits of this appeal. The appellee has filed a motion to dismiss on the ground that the trial court's order granting a divorce, but reserving for subsequent determination "the issues of property settlement and alimony" is not a final judgment in the case.
We agree that the motion to dismiss has merit. The cause is still pending in the trial court and because this case was not handled as an interlocutory appeal, we cannot review in this appeal the trial court's order granting a divorce. See Code Ann. § 6-701 (a) 1 and 2. Where a divorce is granted on the pleadings by an order which leaves other issues for decision in the trial court, it is an interlocutory, not a final, order. Such an order *198 cannot be appealed to this court without following the statutory procedure for interlocutory appeals.
Appeal dismissed. All the Justices concur.